     Case 2:15-cv-00208-TLN-KJN Document 230 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD JOSEPH CRANE,                                No. 2:15-cv-0208 TLN KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    RODRIGUEZ, et al.,
15                         Defendants.
16

17             Plaintiff filed his second request for an extension of time to file a motion for

18   reconsideration of the court’s December 7, 2020, order, and to file objections to the order denying

19   him appointment of counsel. Good cause appearing, the request is granted. No further extensions

20   of time will be granted.

21             IT IS HEREBY ORDERED that:

22             1. Plaintiff’s motion for an extension of time (ECF No. 229) is granted; and

23             2. Plaintiff is granted thirty days from the date of this order in which to file a motion for

24   reconsideration and objections. No further extensions of time will be granted.

25   Dated: March 10, 2021

26
27

28   /cran0208.36sec
